No. 07-16-00085-CV


In the Interest of S.D., L.D., A.D.,           §    From the 364th District Court
  and J.E., Children                                  of Lubbock County
                                               §
                                                    July 29, 2016
                                               §
                                                    Opinion by Justice Pirtle
                                               §

                                       J U D G M E N T


       Pursuant to the opinion of the Court dated July 29, 2016, it is ordered, adjudged

and decreed that the order of the trial court granting the termination of appellant J.D.’s

parental rights be affirmed. It is further ordered, adjudged and decreed that appellant

Jason E.’s appeal be dismissed for want of jurisdiction.


       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


       It is further ordered that this decision be certified below for observance.


                                             oOo